Citation Nr: 1718166	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a disability rating in excess of 10 percent for right foot hammer toes status post metatarsal head surgery.

In regard to his claim for an increased rating for his right foot disability, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the record.  

In February 2012, the Board remanded the appeal for further development.  While on remand, in an October 2012 rating decision, the RO increased the Veteran's rating for his right foot hammer toes status post metatarsal head surgery to 30 percent, effective January 24, 2009, the date of the claim.  In May 2015, the Board denied a rating in excess of 30 percent for right foot hammer toes status post metatarsal head surgery.  Additionally, in light of the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, the Board found that the issue of entitlement to a TDIU had been raised by the record.  See 22 Vet. App. 447 (2009).  As the Agency of Original Jurisdiction (AOJ) had yet to develop and adjudicate the issue in the first instance, the Board remanded it for appropriate action and it now returns for further appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by December 2015 and August 2016 letters, after which the Veteran's claim was readjudicated in an August 2016 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in August 2009, January 2012 with an addendum opinion in March 2012, and August 2016 in connection with his increased rating and TDIU claims.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to decide the Veteran's claim as they are based on an interview with the Veteran, a review of the record, and a physical examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for a TDIU and no further examination is necessary.

In addition, in February 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the February 2011 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected foot disabilities was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available, and from Memorial Hospital and Dr. Kalla, and SSA, the Board remanded the issue in February 2012 in order to obtain such records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records and obtain additional VA treatment records.  Additionally, while on remand, the Veteran was afforded a VA examination and addendum opinion so as to determine the nature and severity of his right foot disability.  Furthermore, in May 2015, the Board remanded the matter in order to develop the Veteran's TDIU claim, to include affording him a Social and Industrial Survey .  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the Board's February 2012 and May 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In February 2012, the Board remanded the Veteran's claim for an increased rating for his right foot disability, from which the TDIU claim decided herein arose, in order to provide him with an opportunity to identify any outstanding private treatment records, to include those from Memorial Hospital and Dr. Kalla; obtain SSA records; and afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right foot hammer toes status post metatarsal head surgery.  Thereafter, a February 2012 letter requested that the Veteran identify any healthcare provider who treated him for his right foot disability and complete an authorization form so as to allow VA to obtain such records, to specifically include those from Memorial Hospital and Dr. Kalla.  Thereafter, the Veteran submitted additional records.  Additionally, SSA records and updated VA treatment records were obtained and, while it appears that the Veteran had been examined in January 2012, just prior to the issuance of the Board's remand in February 2012, a March 2012 addendum provided the information specifically requested by the Board's order.  Therefore, the Board finds that there has been substantial compliance with the February 2012 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

In May 2015, the Board remanded the Veteran's claim for a TDIU in order to provide him proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim; request that he complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and schedule him for a Social and Industrial Survey to ascertain the impact of his right foot hammer toes status post metatarsal head surgery and left foot hammer toes status post metatarsal head surgery on his ordinary activities, to include his employability.  In December 2015 and August 2016, VA sent the Veteran proper VCAA notice and invited him to complete and return a VA Form 21-8940; however, he did not do so.  In August 2016, VA afforded the Veteran a Social and Industrial Survey .  Therefore, the Board finds that there has been substantial compliance with the May 2015 Board remand directives such that no further action is necessary in this regard.  See id.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for right foot hammer toes status post metatarsal head surgery, rated 30 percent disabling, and left foot hammer toes status post metatarsal head surgery, rated 10 percent disabling.  For the entire appeal period, his combined disability rating has been 40 percent.  Thus, his service-connected disabilities do not meet the schedular criteria for consideration of a TDIU.  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, the Board may refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis.

The Veteran asserts that he is unemployable because his bilateral foot disabilities interfere with is ability to stand and perform physical work.  See, e.g, Board  hearing transcript (February 2011).  Historically, the Veteran graduated high school and served on active duty as an artillery specialist and drill instructor.  Following separation from service, the Veteran worked in automotive sales, owned a bowling alley, and managed numerous bowling alleys.  See SSA, Work History Report (September 2008); Social and Industrial Survey (August 2016).  He received special training in automotive and bowling industries.  The Veteran reports that he loved his work in the bowling industry and left only after he suffered a staph infection following foot surgery in 2007.  See, e.g, Board hearing transcript (February 2011).

In September 2007, SSA found that the Veteran was disabled from May 2005 to June 2007 due to coronary artery disease, diabetes mellitus, and obesity.  In April 2009, SSA found that the Veteran has been disabled since September 2008 due to chronic venous insufficiency and diabetes mellitus.

The medical evidence of record shows that, while the Veteran's service-connected bilateral foot disabilities have significantly impacted his ability to perform physical tasks on his feet, he is able to perform some light work.  See, e.g., VA examination (August 2016) (showing that the Veteran can walk short distances without assistance); SSA, Physical Residual Functional Capacity Assessment (showing that the Veteran can occasionally lift 50 pounds and stand for about six hours in an eight hour work day), but see SSA, Vocational Analysis Report (showing that the Veteran can stand for 2 hours daily and lift 20 pounds).  Significantly, the medical records repeatedly state that the Veteran's service-connected foot disabilities do not impair his upper extremities or his mental capacity.  See Private Foot Specialist (October 2008 (stating that the Veteran has unlimited ability to sit, speak, and hear); VA examination, Chief Orthopedic Resident  (January 2012) (opining that the Veteran's foot disabilities do not preclude him from sedentary work); see also VA treatment records (August 11, 2012; October 8, 2013; June 18, 2014; February 26, 2015) (showing that the Veteran reported that he regularly performs yardwork).

The Board finds that the Veteran's reported employment history is inconsistent with that documented in VA treatment records.  Specifically, on a Social and Industrial Survey in August 2016, the Veteran reported that he had not been employed since 2007.  However, VA pharmacotherapy notes show that the Veteran has held multiple jobs since 2007.  Specifically, he reported that he was employed at a retail store and a golf course as a greens keeper and that he plans to purchase a bowling alley or work at an indoor golf course.  See VA treatment records (June 18, 2014; November 21, 2014; February 26, 2015; April 21, 2015).

Notwithstanding the inconsistency between the Veteran's statements made in pursuit of benefits with those made during treatment, the Board finds that the preponderance of evidence is against the Veteran's claim for a TDIU.  In that regard, the Board acknowledges that the Veteran's service-connected disabilities preclude employment that requires him to be on his feet on a constant basis.  The Board also acknowledges that the Veteran's high school education further limits his employment options.  However, the Board finds that the Veteran's extensive managerial and sales experience coupled with the fact that his service-connected disabilities do not impact his upper extremities or mental capacity creates many opportunities for substantially gainful employment.  Indeed, the evidence shows that the Veteran could, as he recently has, pursue employment in sales or greens maintenance.  Further, his employment history shows that he has excelled in managerial positions: since serving as a drill instructor in the military, he has managed over half a dozen bowling alleys, underwent managerial training, and even owned a bowling and golf shop.  See SSA, Work History Report (September 2008); Social and Industrial Survey (August 2016).  The Veteran's proven managerial experience, business acumen, computer skills, and seasoned interpersonal skills coalesce to increase the number of administrative and/or managerial employment opportunities that do not involve physical labor.  See, e.g., SSA, Fatigue Question for Claimant (October 1, 2008) (showing that the Veteran's hobby is working on computers).  Indeed, the Veteran recently reported that he is interested in purchasing a bowling alley or an indoor gold course.  See VA treatment record (November 21, 2014).  Thus, as the Veteran's service-connected disabilities only impact his feet, the Board finds that he is capable of sedentary work constant with his education, special training, and past and present employment and hobbies.

In sum, Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As such, referral to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.


____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


